DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20100110298 A1 (Knee)
 US 20200126262 A1 (Kim)
US 20080084927 A1 (Rosenzweig)
US 20190347757 A1 (Selvik)
US 20190096046 A1 (Kalantari)
US 20190060756 A1 (down scaling a portion of the content of virtual reality based on the location of the content with respect to the spectator; see para 104)
US 20200014953 A1 (Fig.5J , 5L)
US 20170105014 A1 (para 122, equation 11; scaling based on luma)

Allowable Subject Matter, Claim Objection
Claims 24 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowability:
The primary reason for allowance of the claim 24 is that the additional limitations in the context of other limitations in the intervening claims, the claim as a whole, is not anticipated nor is 




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-2, 8-9 and 17 are rejected under 35 U.S.C. 102(a)(1) and a(2) as being anticipated by Knee.

Knee teaches with respect to claim 1. A method of graphics [(para 4, Fig.2)] processing, comprising:	 rendering at least one frame including display content [(para 15)] :	 downscaling the at least one frame including the display content, wherein a downscaling rate of one or more portions of the at least one frame is based on a [(para 16, down-sampled scaling factor/downscaling rate depends on the location, i.e. at the edge it is ½ {para 21} ; “Those parts of the image which are remote from the centre of the region of interest will be reduced in size” {para 33})] :	 and communicating the downscaled at least one frame including the display content to a client device [(“facilitate reduced-bandwidth transmission to a small display” para 16; see claim 1)] .
Knee teaches with respect to claim 17. A method of graphics [(para 4, Fig.3)]  processing, comprising:	 receiving at least one frame including display content[(Fig.3, 301, para 15)] ::	 decoding the at least one frame including the display content [(Fig.3 and Claim 1 of Knee; the decoding is reversing the spatial scaling)] :	 and upscaling the at least one frame including the display content, wherein an upscaling rate of one or more portions of the at least one frame is based on a location of each of the one or more portions [(Fig.3 and Claim 1; the decoding is reversing the spatial scaling, i.e. opposite of what is used to analyze the instant claim 1; i.e. opposite of following or upscaling; para 16, down-sampled scaling factor/downscaling rate depends on the location, i.e. at the edge it is ½ {para 21} ; “Those parts of the image which are remote from the centre of the region of interest will be reduced in size” {para 33})] :

Knee teaches with respect to claim 2. The method of claim 1, further comprising:	 determining the downscaling rate of the one or more portions of the at least one frame based on at least one of dimensions of the at least one frame, a field of view associated with the at least one frame, a fovea angle associated with the at least one frame, or one or more foveal regions associated with the at least one frame [(para 22, 28, 5; the scaling factor changes from center to the edge of the frame, therefore based on frame dimension its value at certain point would depends; because of alternative language only one option teaches the claim )] .
Knee teaches with respect to claim 8: The method of claim 1, wherein the rendering is further based on the location of each of the one or more portions of the at least one frame, and wherein the rendering is aligned with the downscaling.[[(the transmission, processing  and displaying/rendering is  according to /aligned to the down-sampling {para 15, 16} )] 

Knee teaches with respect to claim 9. The method of claim 1, further comprising:	 encoding the downscaled at least one frame including the display content [(para 4; claim 1)] .





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11, 15-16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Knee.

Regarding claim 10  Knee teaches an apparatus [(para 4)]  for graphics processing, comprising:	[(para 29)]  [(see analysis of claim 1)] 

Regarding claim 25: See analysis of claims 17 and 10.  
Knee does not explicitly show that a memory is coupled to the processor
It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, that a memory is involved, because when a processor performed data operation it has to save the data and code or fetch the data an code to a memory, given that Knee teaches a video pre-processor with few components {Fig.2, para 29}.  

Regarding Claims 11, 15, 16: Please see analysis of claims 2, 8 and 9 respectively.

Claims 3, 7, 14, 18,  21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Knee in view of Kim.

Regarding Claims 3, 18: Knee does not explicitly show the downscaling rate of the one or more portions of the at least one frame is fixed over a period of time

However, in the same/related field of endeavor, Kim teaches the downscaling rate of the one or more portions of the at least one frame is fixed over a period of time [(Kim para 126)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such capability would give a good choice where an adjustment per frame is not needed, therefore reduce the processing and/or data fetching [(Kim para 119, 126-127)] .  

 Regarding Claims 7, 14, 21, 27: Knee does not explicitly show the downscaling rate of the one or more portions of the at least one frame is based on a compression ratio between the at least one frame and the downscaled at least one frame
However, in the same/related field of endeavor, Kim teaches the downscaling rate of the one or more portions of the at least one frame is based on a compression ratio between the at least one frame and the downscaled at least one frame [(Kim para 147)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such capability would give an intelligent way to choose downscaling rate so that it complies with the bitrate [(Kim para 147)] .  

Claims 4, 6, 12-13, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Knee in view of Rosenzweig.

Regarding Claims 4, 12, 19, 26: Knee does not explicitly show the downscaling rate of the one or more portions of the at least one frame is based on a quality of service (QoS) level for communication between a server and the client device 
However, in the same/related field of endeavor, Rosenzweig teaches the downscaling rate of the one or more portions of the at least one frame is based on a quality of service (QoS) level for communication between a server and the client device [(Rosenzweig scaling rate/factor depends on network bandwidth, network latency, and response time {para 7, 18})] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such capability would give an intelligent way to choose downscaling rate so that the system could be useful for various network [(Rosenzweig para 7, 18)] .  

Regarding Claims 6, 13: Knee does not explicitly show the downscaling rate of the one or more portions of the at least one frame is based on a roundtrip delay associated with the rendering and the communicating.
Rosenzweig teaches the downscaling rate of the one or more portions of the at least one frame is based on a roundtrip delay associated with the rendering and the communicating [(Rosenzweig scaling rate/factor depends on network bandwidth, network latency, and response time and buffer {para 7, 18})] .
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such capability would give an intelligent way to choose downscaling rate so that the system could be useful for various network [(Rosenzweig para 7, 18)] .  

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knee in view of Selvik.

Regarding Claims 5, 20: Knee does not explicitly show the location of each of the one or more portions is based on an eye-tracked position of the client device 
However, in the same/related field of endeavor, Selvik teaches the location of each of the one or more portions is based on an eye-tracked position of the client device [(Selvik para 64)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the .  

Claims 22-23, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Knee in view of Kalantari.

Regarding Claims 22, 28: Knee does not explicitly show warping the upscaled at least one frame

However, in the same/related field of endeavor, Kalantari teaches warping the upscaled at least one frame [(Fig.7, scale 4; para 92)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhance the image [(para 92)]   

Regarding Claims 23, 29: Kalantari additionally teaches receiving another frame including missing display content: and concealing the missing display content with the warped, upscaled at least one frame.[[(para 92 and Fig.7 Scale 4)] 


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426